COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 CECI IBARRA,                                                   No. 08-20-00025-CV
                                                 §
                           Appellant,                              Appeal from the
                                                 §
 v.                                                           County Court at Law No.3
                                                 §
 NOAH’S ROOFING AND                                           of El Paso County, Texas
 CONSTRUCTION,                                   §
                                                                (TC# 2017DCV2199)
                            Appellee.
                                         O R D E R

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until October 9, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Cori A. Harbour-Valdez, the Appellee’s attorney, prepare

the Appellee’s Brief and forward the same to this Court on or before October 9, 2020.

       IT IS SO ORDERED this 9h day of September, 2020.


                                             PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.